Citation Nr: 1809078	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1973 to March 1976. He had additional periods of service with the U.S. Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Montgomery, Alabama, Regional Office (RO). In April 2014, the Veteran was afforded a videoconference hearing before a Veterans Law Judge. A hearing transcript is in the record. In August 2014 and July 2016, the Board remanded the appeal for additional action. In October 2017, the Veteran was informed that the Veterans Law Judge who had conducted his April 2014 Board hearing was no longer employed at the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. In November 2017, the Veteran indicated that he did not want an additional Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is necessary. The appeal is therefore REMANDED as directed below.

1.  Reasons for the Remand:

An October 2013 VA treatment record states that the Veteran was scheduled for a brain MRI in part due to his headache complaints. The MRI REPORT IS RELEVANT AND IS NOT IN THE RECORD AND MUST BE OBTAINED. Remand is necessary to obtain that report and any other outstanding VA treatment records.

Remand is also necessary to obtain a new VA medical opinion because the VA EXAMINER WHO AUTHORED THE DECEMBER 2016 AND APRIL 2017 OPINIONS WAS APPARENTLY NOT AWARE OF THE FACTS AND RELEVANT EVIDENCE.

 On the December 2016 VA examination report, she stated that the only headache disorder the Veteran had been diagnosed with was a sinus headache. In the April 2017 opinion, she stated that his current headache disorder was a result of sinusitis and a need for glasses. A July 2014 VA treatment record states a history of migraine headaches, however, and the Veteran reported at his April 2014 Board hearing that obtaining glasses did not stop his headaches. Additionally, she stated in the April 2017 opinion that he had only sought treatment once in service for headaches but there are three different service treatment records that state headache complaints.

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for headaches, including his brain MRI report.

3.  Obtain a VA medical opinion from a provider other than the one who provided the December 2016 and April 2017 opinions. If necessary to respond to the inquiries below, schedule the Veteran for a VA headaches examination to obtain an opinion as to the nature and etiology of all headache disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  identify all of the Veteran's headache disorders. IF ANY DIAGNOSIS CONFLICTS WITH A PRIOR DIAGNOSIS, THE EXAMINER MUST EXPLAIN THE REASON FOR THE DIFFERENCE.

b.  whether each identified headache disorder was caused by any in-service event, disease, disorder, or injury, or in any way originated during service. 

c.  whether each identified headache disorder was caused by any of the Veteran's service-connected disorders.

d.  whether each identified headache disorder was aggravated by any of the Veteran's service-connected disorders.

Service connection is currently in effect for left and right upper extremity carpal tunnel syndrome, left and right lower extremity radiculopathy, a back condition, chronic right knee and left knee osteoarthritis and instability, residuals of a right foot injury, and right hand injury with traumatic arthritis.



IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*Service treatment records indicating headache complaints. VBMS Entries 3/12/2007, p. 24, 26; 8/12/2014, p. 41.

*July 1976 physical examination for service separation indicating that the Veteran was normal and a report of medical history completed at that time where the Veteran indicated that he did not have frequent or severe headaches. VBMS Entry 8/12/2014, p. 9-12.

*July 1979 physical examination for Reserve service entrance indicating that the Veteran was normal and a report of medical history completed at that time where the Veteran indicated that he did not have frequent or severe headaches. VBMS Entry 8/12/2014, p. 5-8.

*April 2008 VA medical opinion stating that the Veteran's service treatment records indicate a history of headaches.

*April 2011 statement from the Veteran's spouse stating that the Veteran had a history of headaches.

*August 2012 VA treatment record stating that the Veteran had chronic sinus headaches. VBMS Entry 9/22/2016, p. 138.

*November 2012 VA treatment record stating that the Veteran got frequent headaches and that he thought maybe they were caused by his back disorder. VBMS Entry 9/22/2016, p. 120.

*November 2012 VA treatment record stating that the Veteran got sinus/allergy headaches. VBMS Entry 9/22/2016, p. 110.

*October 2013 VA treatment record stating that the Veteran had constant headache pain with onset in 1973. VBMS Entry 9/22/2016, p. 95.

*October 2013 VA treatment record stating that the Veteran was treated for complaints of a slight headache. VBMS Entry 9/22/2016, p. 92.

*October 2013 VA treatment record stating that a brain MRI had been requested in part due to the Veteran's headache complaints. VBMS Entry 9/22/2016, p. 84.

*April 2014 VA treatment record stating that the Veteran had complaints of neck pain and headaches. VBMS Entry 9/22/2016, p. 53.

*April 2014 Board hearing testimony where the Veteran stated that his headaches started in basic training and continued since that time. He stated that a rifle discharged next to his face starting the headaches. He reported being diagnosed with allergy headaches and that he was told that getting glasses would help his headaches but he continued to have headaches despite now wearing glasses.

*July 2014 VA treatment record stating a history of migraine headaches. VBMS Entry 9/22/2016, p. 16.

*December 2016 and April 2017 VA examination and medical opinions.

4.  THE RO MUST ENSURE THAT ALL REMAND DIRECTIVES ARE COMPLETED, INCLUDING BUT NOT LIMITED TO ENSURING THAT ANY VA EXAMINATION IS FACTUALLY ACCURATE. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

